Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Response to Arguments
Previous rejection of claims 11-18 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amendment to claim 1 presents new rejections under 35 USC 112(b). See below for more detail.
Applicant’s arguments, see pg 7, with respect to the rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) as being anticipated by Sizemore (US 2010/0011833 A1) have been fully considered and are persuasive. The examiner agrees that Sizemore does not disclose a relief portion being positioned at the second extreme end of the expansion tool. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pg 8, with respect to the rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) as being anticipated by Ishida (JPS-6024426) have been fully considered and are persuasive. The examiner agrees that Ishida does not disclose a second expansion portion 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 15-16 recite “the relief portion having a fourth diameter larger than the third diameter”. However, line 13 has previously recited a second expansion portion having a fourth diameter larger than the third diameter. It is unclear how there can be two fourth diameters where one is larger and the other is smaller than the third diameter. Should one of these instead be referred to as a fifth diameter?
Claim 1, Line 18 recites “a generally inclined land bridging the relief portion and the second expansion portion”. However, the claim previously sets forth the relief portion is extending from the first expansion portion and also positioned at the second extreme end of the expansion tool. Therefore it is unclear how the relief portion can be positioned at the extreme second end and also have an inclined land bridging it with the 
Note, no prior art rejection is being applied to claims 1, 3 and 4. However, if the 112(b) rejections are overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Allowable Subject Matter
Claims 5-6 and 8-9 are allowed. See office action dated 8/3/2020 for reasons for allowance.
Claims 11-18 are allowed. See office action dated 11/25/2020 for reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725